The opinion of the Court was delivered by
Jones, J.
I was not satisfied with the course which this cause took, and if tire verdict were considerable, I should think it ought to be set aside without inquiring into its merits.
As the particular question upon which the cause turned was not raised upon the record, the defendant had a right to consider the question stated in the opening of the cause as the real question which the plaintiff meant to try; and all the evidence offered in chief by the plaintiff, and the summing up, tended to confirm this: belief.
It seems to me unjust to allow a plaintiff to turn the generality of the proceeding, and his own course of conduct, into a surprise upon the defendant, by deserting the ground he had taken and persisted *218in until after the defendant bad closed, and then, upon finding that he could not maintain it, resorting to another upon which little or no reliance had been previously phtced.
It is a defect in this action that no statement or declaration of the cause of action is required. In this case, if the plaintiffs had been required to state with precision their cause of action, under the liability of failure upon a material variance between their allegations and their proofs, the cause would probably have been abridged from five clays to five hours or less.
Even in assumpsit, where the declaration is often general, and the issue to be tried very indefinite, the plaintiff would not be permitted after the parties had gone to trial upon the apprehension that one fact only was to be tried, to start another upon which he may recover a suni sufficient to carry costs. Neither party in that action is allowed to entrap the other in form ; and in this action, so long as it is conducted without pleadings, neither party should be allowed to surprise the other for want of forms. In cases where the pleadings do not direct the attention of the parties to the real matters in controversy, and control their proofs, the due administration of justice requires that notices, and the oral statements of the parlies upon the trial, should supply substantially the place of pleadings ; and that the rules, which require certainty and particularity in pleadings, should substantially be applied to the conduct of the cause upon the trial. But this cannot be done in its full extent in a court whose judgments are liable to revision, because the relevancy of testimony is to be judged of by the state of the record and not by the opening or allegations of-counsel. Cowp. 806, 807; Longchamp v. Kenny, Douglass 132 ; Roberts v. Hartly, Ibid. 311. In some cases therefore justice can be done only by granting new trials, in order to enable the party surprised to be prepared to meet that which he ought to have been apprized of by the record.
Had the special contract in this case been admitted at an early stage of the proceeding, and the claim for extra work been distinctly proposed as a substantive ground of claim, we should not have granted the rule ; for there was some evidence of a change in the plan of the house ; and although there was contradictory evidence, another jury might have found the same verdict.
The weight of evidence and the credibility of witnesses are a matter for the jury ; and we are reluctant to interfere with verdicts when the question is fully and fairly submitted to them, even when the amount is much more considerable than it is in this case.
*219Our difficulty has arisen wholly from the course which this cause took upon the trial. We do not intend by any thing that has been said to intimate that any unfairness was intended upon the part of the plaintiff’s counsel; they were probably surprised themselves by the strength of the defendant’s case upon the question which they intended to try. Under such circumstances it is usual for counsel to make the best use of the materials which they have to support the cause of their client; but it may become the duty of the court also to set aside verdicts so obtained, if necessary to insure equality between the parties on the trial.
Upon a careful review of the whole case we have come to the conclusion that we will refuse this rule.
If the defendant had not been prepared to give any evidence upon the point on which the cause turned, we should think there ought to be a new trial, however small the verdict: but she had several witnesses who testified as to the subject of the plan of the building. The jury however thought proper to allow greater weight to the testimony given by the plaintiff’3 witness upon that point. But the chief consideration with us is that the matter in dispute is really not worth the trouble and expense of another trial. The cost of another trial to the parties themselves, independently of taxable costs, would probably exceed this verdict; and if upon the second trial the cause should consume as much time as it did upon the first trial, it would cost the public several times the amount of this verdict. This is frequently a consideration with courts, and properly so. Burd v. Lessee of Dansdale, 5 Binn. 91, 92.
The question of jurisdiction raised by the defendant cannot we think be maintained. The plaintiff’s claim is for extra work upon a general contract, as well as for the balance of the contract price. Whether he claims too much or not can be ascertained only by trial. This verdict cannot be assumed as a criterion of the amount of his demand ; for, if set aside, the plaintiff will be at liberty still to proceed for such amount as he thinks he reasonably deserves to have for the extra work and materials; and his recovery will be in damages for breach of contract.
Pettit, President, was absent at the argument, in consequence of indisposition.
Rule discharged.